Citation Nr: 1241131	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability including as secondary to a right ankle disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a fractured mandible.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1960 to May 1964.  .

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2008 and in October 2011 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The reopened claim of service connection for residuals of a fractured mandible is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  In a rating decision dated in July 2004, the RO denied the claims of service connection for a low back disability including as secondary to a right ankle disability and for residuals of a fractured mandible; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision or submit new and material evidence within the one year appeal period. 

2.  The additional evidence presented since the rating decision dated in July 2004 by the RO, denying service connection for a low back disability including as secondary to a right ankle disability, is cumulative of evidence previously considered. 

3.  The additional evidence presented since the rating decision dated in July 2004 by the RO, denying service connection for residuals of a mandible fracture, relates to an unestablsihed fact necessary to establish the claim.  




4.  In a decision dated in October 2007, the Board denied the claim of service connection for a right ankle disability.

5.  The additional evidence presented since the decision by the Board in October 2007, denying service connection for a right ankle disability, is cumulative of evidence previously considered. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of service connection for a low back disability including as secondary to a right ankle disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

2.  New and material evidence has been presented to reopen the claim of service connection for residuals of a fractured mandible.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  New and material evidence has not been presented to reopen the claim of service connection for a right ankle disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to the application to reopen the claim of service connection for a right ankle disability, the RO provided pre-adjudication VCAA notice by letter, dated in June 2008 and post-adjudication VCAA notice by letters, dated in February 2009.

As to the application to reopen the claim of service connection for a low back disability including as secondary to a right ankle disability and for residuals of a fractured mandible, the RO provided pre-adjudication VCAA notice by letter, dated in August 2011. 




The Veteran was notified of the type of evidence necessary to reopen the claims of service connection for a right ankle disability, a low back disability, and for residuals of a fractured mandible, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was notified the why the claims were previously denied.    

The Veteran was notified of the type of evidence needed to substantiate the underlying claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the statement of the case in July 2012.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained the service treatment records and post-service medical records.  Furthermore, the Veteran has not identified any other pertinent records for the RO to obtain on his behalf. 

Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Except for the claim of service connection for residuals of a mandible fracture, as new and material evidence has not been presented to reopen the claims of service connection for a low back disability and for a right ankle disability, VA has no obligation to provide the Veteran a VA examination.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision dated in July 2004, the RO denied the initial claim of service connection for a low back disability including as secondary to a right ankle disability, because the service treatment records did not show any complaint, diagnosis, or treatment for a low back disability and the post-service record did not show a medical link between a current low back disability and military service.  



In the rating decision in July 2004, the denied the initial claim of service connection for residuals of a fractured mandible, because while service treatment records documented for a fracture of the mandible, the injury had resolved by the time of his separation from military service and the post-service record, including a VA examination in June 2004, showed no residuals.

In July 2004, the RO notified the Veteran of the adverse determinations and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determinations by filing a notice of disagreement within one year from the date of the letter.  

As the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period under 38 C.F.R. § 3.156(b), the rating decision by the RO in July 2004 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

In a decision dated in October 2007, the Board denied the initial claim of service connection for a right ankle disability because service treatment records did not make any reference to treatment for or diagnosis of a right ankle injury in service and the right ankle disability was first noted many years after service.  The decision by the Board is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 3.156. 

As to the application to reopen the claims of service connection for a low back disability including as secondary to a right ankle disability and residuals of a fractured mandible, the pertinent evidence of record at the time of the rating decision dated in July 2004 consisted of statements in support of the claim from the Veteran, service treatment records, a VA examination in June 2004, VA records from March 1999 to April 2004, and private medical records from Forest Park Hospital from September 2000 to October 2000 and from South Suburban Hospital, dated in September 1992.


As to the application to reopen the claim of service connection for a right ankle disability, the pertinent evidence of record at the time of the Board decision dated in October 2007, in addition to the above evidence, also consisted of additional statements in support of claim from the Veteran, an August 2007 statement from the Veteran's sister, a transcript from hearing in August 2007, additional VA records from August 1989 to November 1989 and April 2004 to October 2005, and additional private medical records from South Suburban Hospital dated in September 1992. 

As to the low back disability, in his statements in support of claim the Veteran alleged that it was caused by his military service.  

As to the residuals of a fractured mandible, in his statements in support of claim the Veteran alleged that he had problems with his jaw due to the fractured mandible he sustained while on active duty.

As to the right ankle disability, in his statements in support of claim and in testimony, the Veteran alleged that his current right ankle disability was caused by an injury he sustained playing football while in military service.  Likewise, the Veteran's sister in her August 207 statement reported that since her brother's in-service injury he had had pain and swelling in the right ankle which caused him problems walking.  

As for the low back disability, service treatment records show that in January 1961 the Veteran complained of low back pain following a vehicle accident and the assessment was a contusion.  In December 1962 and in January 1963, the Veteran complained of low back pain, which was described as "postural back pain, caused undetermined."  In December 1962, an X-ray did not show any significant abnormality.  In July 1963, the Veteran complained of low back pain.





As for the residuals of a fractured mandible, the service treatment records show that in March 1963 the Veteran was assaulted by several assailants and he suffered  fracture of the mandible by X-ray, which required internal fixation and a closed reduction, after which the alignment and occlusion of the mandible was normal.  

As for the right ankle disability, the service treatment records document a left ankle injury, but not a right ankle injury.

After service as for a low back disability, VA records from March 1999 to April 2004 show that the Veteran complained of low back pain, radiating into the left leg, starting in 2002.  In September 2002, the Veteran had a lumbosacral spine laminectomy and diskectomy.  In June 2004 on VA examination, the diagnosis lumbosacral spine degenerative joint disease and degenerative disc disease with radiculopathy.

After service as for the residuals of a fractured mandible, VA records dated from March 1999 to April 2004 show no residuals of the mandible fracture.  In June 2004 on VA examination, the mandible was normal and the VA examiner did not find any residuals of a fracture.  From August 1989 to November 1989 and from April 2004 to October 2005 the Veteran complained of right ankle pain, which was diagnosed as an old healed fracture and degenerative joint disease.

After service as for a right ankle disability, private medical records from South Suburban Hospital in September 1992 show that the Veteran was treated for a right ankle fracture following a recent fall.  VA records dated from March 1999 to April 2004 show that the Veteran complained right ankle pain starting in 1999, which thereafter was diagnosed as soft tissue calcification, degenerative joint disease, and a history of an old fracture.  In June 2004 on VA examination, the diagnosis was right ankle degenerative joint disease.  From August 1989 to November 1989 and from April 2004 to October 2005 the Veteran complained of right ankle pain, which was diagnosed as an old healed fracture and degenerative joint disease.





The Current Claims to Reopen

As the unappealed rating decision in July 2004 by the RO and the decision in October 2007 by the Board both became final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108. 

As the Veteran's applications to reopen the claims were received after August 2001, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is beyond the competence of the person making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  







Analysis

Additional Evidence 

The additional evidence presented since the rating decision in July 2004 consists of copies of some service treatment records, duplicate copies of VA records, the Veteran's statements, a VA examination in November 2011, and additional private medical records from South Suburban Hospital dated in September 1992, and VA records dated from August 1989 to November 1989 and April 2004 to March 2012.

Low Back Disability

As for the service treatment records and VA records, the records are duplicative of evidence previously considered.  Duplicative or redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

As for the Veteran's statements, the statements are cumulative of the Veteran's statements previously considered.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

As for the VA records and the report of VA examination in November 2011, documenting ongoing low back pain, as the evidence does not relate to the basis for the prior denial of the claim, that is, a causal relationship or link to service, the evidence is not new and material under 38 C.F.R. § 3.156(a).  

As new and material evidence has not been presented, the claim of service connection for a low back disability is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 






Residuals of a Fractured Mandible

VA records in October 2008 show that the Veteran's problem list included a dental disorder.  As the evidence raises a reasonable possibility of substantiating the claim, that is, the evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of residuals of a mandible fracture, such as occlusive problems, the lack of such evidence was the basis for the previous denial of claim, the evidence is new and material under 38 C.F.R. § 3.156, and the claim for service connection for residuals of a mandible fracture is reopened.

Right Ankle Disability

The additional evidence presented since the Board's decision in October 2007 consists of copies of service treatment records, duplicate copies of VA records and VA records from October 2008 to March 2012, and the Veteran's statements in support of claim. 

As for the service treatment records and VA records, the records are duplicative of evidence previously considered.  Duplicative or redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

As for the Veteran's statements, the statements are cumulative of the Veteran's statements previously considered.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

As for the VA records since 2008 do not relate to the basis for the prior denial of the claim, that is, a causal relationship or link to service, the evidence is not new and material under 38 C.F.R. § 3.156(a).  

As new and material evidence has not been presented, the claim of service connection for a right ankle disability is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni, 5 Vet. App. at 467.


ORDER

As new and material evidence has not been presented, the claim of service connection for a low back disability including as secondary to a right ankle disability is not reopened, and the appeal is denied. 

As new and material evidence has been presented, the claim of service connection for residuals of a fractured mandible is reopened, and to this extent the appeal is granted. 

As new and material evidence has not been presented, the claim of service connection for a right ankle disability is not reopened, and the appeal is denied. 

REMAND 

As the claim of service connection for residuals of a fractured mandible is reopened, further procedural and factual development unde the duty to assist is needed before the Board can consider the claim on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a current dental problem, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not that the current dental problems are related to the mandible fracture in service? 



The Veteran's file should be provided to the VA examiner for review.  

2.  On completion of the above, adjudicate the claim of service connection for residuals of a mandible fracture, including whether the X-ray evidence of residuals of fracture in service is evidence of a chronic disability under 38 C.F.R. § 3.303(b), even though the disability may be rated noncompensable, for example, as analogous to a nontender scar without functional impairment.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


